              Case 2:20-cr-00149-RAJ Document 30 Filed 10/23/20 Page 1 of 2




 1                                                                HON. RICHARD A. JONES
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                     )   No. CR20-149-RAJ
 9                                                 )
                     Plaintiff,                    )
10                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
11                                                 )   PRETRIAL MOTIONS DEADLINE
     JACOB D. LITTLE,                              )
12                                                 )
                     Defendant.                    )
13                                                 )
14          THE COURT has considered Defendant’s unopposed motion to continue the

15   trial date and pretrial motions deadline and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Little / CR20-149-RAJ) - 1                                        (206) 553-1100
              Case 2:20-cr-00149-RAJ Document 30 Filed 10/23/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of November 16,
 5   2020 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above.
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion (Dkt. #28)
 9   is GRANTED. The trial date in this matter shall be continued to May 17, 2021. All
10   pretrial motions, including motions in limine, shall be filed no later than April 8, 2021.
11          IT IS FURTHER ORDERED that the period of delay from the date of this order
12   to the new trial date of May 17, 2021, is excludable time pursuant to 18 U.S.C. §§
13   3161(h)(7)(A) and (h)(7)(B)(iv).
14
15          DATED this 23rd day of October, 2020.
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Little / CR20-149-RAJ) - 2                                        (206) 553-1100
